Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered January 26, 2012, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A motion to withdraw a plea of guilty is addressed to the *781sound discretion of the Supreme Court, and its determination generally will not be disturbed absent an improvident exercise of discretion (see People v Seeber, 4 NY3d 780 [2005]). Further, only in rare instances will a defendant be entitled to an evidentiary hearing upon a motion to withdraw a plea of guilty (see People v Frederick, 45 NY2d 520, 524-525 [1978]; People v Caruso, 88 AD3d 809 [2011]). Here, contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion when it denied his pro se motion to withdraw his plea of guilty without a hearing, as his claim that he was unaware that he possessed a possible justification defense is belied by the record (see People v Walls, 20 AD3d 774 [2005]).
Mastro, J.E, Rivera, Chambers and Miller, JJ., concur.